Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 1 objected to because of the following informalities:  “chamber in which a space is formed” is awkward.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fluid injection part”,” loading/unloading part” in claim 1, “injection part” in claim 11, and “a driving part” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. Pub. No. 20090272324 A1 to Balasubramanyam et al Assignee: Applied Materials (hereinafter Applied Materials).
Regarding claim 1, Applied Materials teaches a substrate processing apparatus comprising: a chamber (100) in which a space (104)  is formed; and  5a fluid injection part (112) configured to inject a fluid from an outer side of a substrate loading/unloading part (108) of the chamber (100) through which a substrate (102) is loaded and unloaded. (See Applied Materials, paragraphs 20-23, Fig. 1.)

Regarding claim 12, Applied Materials teaches the at least one injection part (120) is formed in a slit shape. (See Applied Materials, paragraphs 20-23, Fig. 1.)
 Regarding claim 14, Applied Materials teaches a gas supply tank (118) connected to the fluid injection part (120) to supply the fluid.  . (See Applied Materials, paragraphs 20-23, Fig. 1.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 8-9, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20090272324 A1 to Balasubramanyam et al Assignee: Applied Materials (hereinafter Applied Materials) and Applicant’s Admitted Prior Art (hereinafter AAPA).
Regarding claim 2, Applied Materials does not explicitly teach the chamber is formed by coupling of a first housing and a second housing; and  10the loading/unloading part is formed between the first housing and the second housing when the first housing and the second housing are separated.
AAPA teaches the chamber (10) is formed by coupling of a first housing (11) and a second housing (12); and  10the loading/unloading part (30) is formed between the first 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the chamber formed by coupling of a first housing and a second housing; and  10the loading/unloading part is formed between the first housing and the second housing when the first housing and the second housing are separated, because AAPA teaches this would enable the chamber to be in a sealed state while the substrate is processed in the chamber (10). (See AAPA, paragraph 11.)
Regarding claim 3, Applied Materials teach the fluid injection part (112) is located at the first housing (upper portion of 100) or the second housing to inject the fluid toward the loading/unloading 15part (108).  (See Applied Materials, paragraphs 20-23, Fig. 1.)
 Regarding claim 4, Applied Materials teach the fluid injection part (112) is the fluid injection part is located at the first housing (upper portion of 100) to inject the fluid in a vertically downward direction. (See Applied Materials, paragraphs 20-23, Fig. 1.)
Regarding claim 4, Applied Materials does not explicitly teach the chamber is formed so that the first housing is coupled to an upper portion of the second housing.
AAPA teaches the chamber (10) is formed so that the first housing (11) is coupled to an upper portion of the second housing (12). (See AAPA, paragraphs 8-17 and Figs. 1A-1B of the current application .)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the chamber is formed so that the first housing is coupled to an upper portion of the second housing, because AAPA teaches this would enable the 
Regarding claim 5, Applied Materials teach the fluid injection part (112) is the fluid injection part is located at the first housing (upper portion of 100) to obliquely inject the fluid downward and to the outer side of the chamber. (See Applied Materials, paragraphs 20-23,33 Fig. 3A-3B.)
Regarding claim 5, Applied Materials does not explicitly teach the chamber is formed so that the first housing is coupled to an upper portion of the second housing.
AAPA teaches the chamber (10) is formed so that the first housing (11) is coupled to an upper portion of the second housing (12). (See AAPA, paragraphs 8-17 and Figs. 1A-1B of the current application .)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the chamber is formed so that the first housing is coupled to an upper portion of the second housing, because AAPA teaches this would enable the chamber to be in a sealed state while the substrate is processed in the chamber (10). (See AAPA, paragraph 11.)
Regarding claim 8, Applied Materials teaches the fluid injection part is formed to obliquely inject the fluid in a direction inclined 5 to 15o from a vertical direction to 20the outer side of the chamber.  (See Applied Materials, paragraphs 20-23,33 Fig. 3A-3B.)
Regarding claim 9, Applied Materials teaches the fluid injection part is provided in a plural number at predetermined intervals along a circumference of the first housing or the second housing.  (See Applied Materials, paragraphs 20-23,33 Fig. 3A-3B.)

AAPA teaches the first housing (11) has a fixed position, a driving part (40) is provided at the second housing, and the second housing (12) moves to be coupled to or separated from the first housing (11) by driving of the driving part (40), and thus the chamber is opened and closed. (See AAPA, paragraphs 8-17 and Figs. 1A-1B of the current application .)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the chamber is formed so that the first housing is coupled to an upper portion of the second housing, because AAPA teaches this would enable the chamber to be in a sealed state while the substrate is processed in the chamber (10). (See AAPA, paragraph 11.)
Regarding claim 17, Applied Materials does not explicitly teach the chamber is formed so that the first housing is coupled to an upper portion of the second housing; and the driving part is formed of a cylinder configured to move the second housing up and 10down.  
AAPA teaches the chamber (10) is formed so that the first housing is coupled to an upper portion of the second housing; and the driving part (40) is formed of a cylinder configured to move the second housing (12) up and 10down. (See AAPA, paragraphs 8-17 and Figs. 1A-1B of the current application .)

Claims 6-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20090272324 A1 to Balasubramanyam et al Assignee: Applied Materials (hereinafter Applied Materials) and Applicant’s Admitted Prior Art (hereinafter AAPA) as applied to claim 3 and further in view of US Pat. Pub. No. 20180261483 A1 to Woo et al (hereinafter Woo).
 Regarding claim 6, Applied Materials does not explicitly teach the chamber is formed so that the first housing is coupled to an upper portion of the second housing.
AAPA teaches the chamber (10) is formed so that the first housing is coupled to an upper portion of the second housing. (See AAPA, paragraphs 8-17 and Figs. 1A-1B of the current application .)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the chamber is formed so that the first housing is coupled to an upper portion of the second housing, because AAPA teaches this would enable the chamber to be in a sealed state while the substrate is processed in the chamber (10). (See AAPA, paragraph 11.)
Regarding claim 6, Applied Materials does not explicitly teach the fluid injection part is located at the second housing to inject the fluid in a vertically 10upward direction.

Woo teaches the fluid injection part is located to inject the fluid in a vertically 10upward direction. (See Woo, paragraphs 43, 89 and Figs. 1-5 .)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the fluid injection part is located at the second housing to inject the fluid in a vertically 10upward direction, because Woo teaches this would enable ensure purge gas is also present in upper portion of the room. (See Woo, paragraphs 43, 89 and Figs. 1-5 .)
Regarding claim 7, Applied Materials does not explicitly teach the chamber is formed so that the first housing is coupled to an upper portion of the second housing.
AAPA teaches the chamber (10) is formed so that the first housing is coupled to an upper portion of the second housing. (See AAPA, paragraphs 8-17 and Figs. 1A-1B of the current application .)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the chamber is formed so that the first housing is coupled to an upper portion of the second housing, because AAPA teaches this would enable the chamber to be in a sealed state while the substrate is processed in the chamber (10). (See AAPA, paragraph 11.)
Regarding claim 7, Applied Materials does not explicitly teach the fluid injection part is located to obliquely inject the fluid upward and to the outer side of the chamber.
Woo teaches the fluid injection part is located to obliquely inject the fluid upward and to the outer side of the chamber. (See Woo, paragraphs 43, 47 89 and Figs. 1-5 .)

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the fluid injection part is located at the second housing to obliquely inject the fluid upward and to the outer side of the chamber, because Woo teaches this would enable ensure purge gas is also present in upper portion of the room and more efficiently removing fumes from the wafers by eliminating dead zones. (See Woo, paragraphs 43, 47, 89 and Figs. 1-5 .)
the fluid injection part is formed to obliquely inject the fluid in a direction inclined 50 to 150 from a vertical direction to the outer side of the chamber.
Regarding claim 18, Applied Materials teaches the fluid injection part is formed to obliquely inject the fluid in a direction inclined 5 to 150 from a vertical direction to the outer side of the chamber. (See Applied Materials, paragraphs 20-23,33 Fig. 3A-3B.)
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20090272324 A1 to Balasubramanyam et al Assignee: Applied Materials (hereinafter Applied Materials) and Applicant’s Admitted Prior Art (hereinafter AAPA) as applied to claim 3 and further in view of US Pat. Pub. No. 20130119155 A1 to Braspenning et al (hereinafter Braspenning).
 Regarding claim 10, Applied Materials does not explicitly teach the fluid injection part is formed in a ring shape along a circumference of the first housing or the second housing.

Braspenning teaches the fluid injection part is formed in a ring shape along a circumference of the first housing or the second housing. (See Braspenning, paragraph 10.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the fluid injection part is formed in a ring shape along a circumference of the first housing or the second housing, because Braspenning teaches this would enable the airstream to be directed around the circumference of the opening. (See Taniyama, paragraphs 007, 9, 13.)
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20090272324 A1 to Balasubramanyam et al Assignee: Applied Materials (hereinafter Applied Materials) and Applicant’s Admitted Prior Art (hereinafter AAPA) as applied to claim 3 and further in view of US Pat. Pub. No. 20130119155 A1 to Braspenning et al (hereinafter Braspenning).
 Regarding claim 13, Applied Materials does not explicitly teach at least one injection 15part is provided at a predetermined interval along a circumference of the first housing or the second housing.
Braspenning teaches at least one injection 15part including air outlet openings are provided at a predetermined interval along a circumference of the first housing or the second housing.  . (See Braspenning, paragraph 10.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have at least one injection 15part is provided at a predetermined 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20090272324 A1 to Balasubramanyam et al Assignee: Applied Materials (hereinafter Applied Materials) and Applicant’s Admitted Prior Art (hereinafter AAPA) as applied to claim 3 and further in view of US Pat. Pub. No. 20150024671 A1 to Taniyama et al (hereinafter Taniyama).
 Regarding claim 15, Applied Materials does not explicitly teach the fluid is formed of at least one fluid among inert gas, nitrogen gas, and clean air.
Taniyama is directed to forming a shield gas curtain that forms a gas curtain capable of shielding an opening.  
Taniyama teaches the fluid is formed of at least one fluid among inert gas, nitrogen gas, and clean air. (See Taniyama, paragraphs 007, 9, 13.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the fluid formed of at least one fluid among inert gas, nitrogen gas, and clean air, because Taniyama teaches this would enable the chamber to reach the desired concentration of the predetermined gaseous atmosphere. (See Taniyama, paragraphs 007, 9, 13.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat. Pub. No. 20110209663 A1 to Endo is directed to annular isolated site processing and US Pat. Pub. No.20050059246 A1 to Yamada.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner
Art Unit 1717